USDC IN/ND case 3:19-cv-00078-DRL-MGG document 32 filed 01/19/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ROBERT STAFFORD,

               Plaintiff,

                      v.                            CAUSE NO. 3:19-CV-78-DRL-MGG

 CHAPLAIN CONKLIN, et al.,

               Defendants.

                                  OPINION AND ORDER

       Robert Stafford, a prisoner without a lawyer, is proceeding in this case against two

defendants on two claims. He is proceeding against Chaplin Conklin for depriving him

of access to a feather necessary for his religious practice without justification, in violation

of the First Amendment. And he is proceeding against Warden William Hyatte for

injunctive relief pertaining to his request to possess the feather sent to him by a friend

and to have his medicine bags returned to him, unless prohibiting the possession of these

items is justified, in accordance with the First Amendment and Religious Land Use and

Institutionalized Persons Act (RLUIPA). The defendants filed a summary judgment

motion arguing that Mr. Stafford failed to exhaust his administrative remedies related

only to the claim for the return of his medicine bags. ECF 26; ECF 27.

       Prisoners are prohibited from bringing an action in federal court with respect to

prison conditions “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have been

exhausted must be dismissed; the district court lacks discretion to resolve the claim on
USDC IN/ND case 3:19-cv-00078-DRL-MGG document 32 filed 01/19/21 page 2 of 4


the merits, even if the prisoner exhausts intra-prison remedies before judgment.” Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). This circuit has taken a “strict

compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

Thus, “[t]o exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d

1022, 1025 (7th Cir. 2002). “[A] prisoner who does not properly take each step within the

administrative process has failed to exhaust state remedies.” Id. at 1024. Furthermore,

failure to exhaust is an affirmative defense on which the defendant bears the burden of

proof. Dole, 438 F.3d at 809.

       Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine issue of material fact exists when “the evidence is such that a reasonable

[factfinder] could [find] for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). To determine whether a genuine issue of material fact exists, the court

must construe all facts in the light most favorable to the non-moving party and draw all

reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).

However, a party opposing a properly supported summary judgment motion may not

rely merely on allegations or denials in its own pleading, but rather must “marshal and

present the court with the evidence she contends will prove her case.” Goodman v. Nat’l

Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying on mere

speculation or conjecture will not suffice.” Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d




                                              2
USDC IN/ND case 3:19-cv-00078-DRL-MGG document 32 filed 01/19/21 page 3 of 4


401, 407 (7th Cir. 2009). Summary judgment “is the put up or shut up moment in a

lawsuit.” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

       For an inmate to exhaust available administrative remedies, the Indiana

Department of Correction grievance process requires him to file an informal grievance, a

formal grievance, and two levels of formal appeal. ECF 26-5 at ¶¶ 9-13; ECF 26-1. The

defendants argue that Mr. Stafford did not file a grievance about his medicine bags being

taken (or withheld) from him. Shawna Morson is a Grievance Specialist at the Miami

Correctional Facility. ECF 26-5 at ¶ 2. She declares under penalty of perjury she has

examined Mr. Stafford’s grievance records. Id. at ¶ 5. She declares that he only submitted

a timely formal grievance and timely grievance appeal for one incident, logged as

grievance number 100051.1 Id. at ¶¶ 11, 16; ECF 26-2. She further declares that Mr.

Stafford did not file a timely formal grievance or formal appeal alleging that staff took or

retained his medicine bags. Id. at 19. Mr. Stafford did not respond to the motion, despite

being warned of the consequences of not responding. ECF 28.

       The undisputed evidence is that Mr. Stafford did not exhaust his administrative

remedies for the claim related to the return of his medicine bag. Therefore, summary

judgment must be granted as to that claim. However, the case will proceed as to the claim

related to the feather.

       For these reasons, the court:




1Grievance number 100051 (ECF 26-3 at 3) relates to Mr. Stafford’s claims regarding his right to
possess the feather at issue here – claims about which the defendants concede Mr. Stafford
exhausted his administrative remedies.


                                               3
USDC IN/ND case 3:19-cv-00078-DRL-MGG document 32 filed 01/19/21 page 4 of 4


      (1) GRANTS the partial motion for summary judgment (ECF 26);

      (2) DISMISSES WITHOUT PREJUDICE the claims against William Hyatte for

injunctive relief pertaining to Mr. Stafford’s request to have his medicine bags returned

to him; and

      (3) REMINDS the parties that this case is now proceeding only on the following

claims:

             (a) against Chaplin Conklin for depriving him of access to a feather
      necessary for his religious practice without justification, in violation of the
      First Amendment; and

             (b) against Warden William Hyatte for injunctive relief pertaining to
      his request to possess the feather sent to him by a friend, unless prohibiting
      the possession of these items is justified, in accordance with the First
      Amendment and RLUIPA.

      SO ORDERED.

      January 19, 2021                           s/ Damon R. Leichty
                                                 Judge, United States District Court




                                            4
